Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 13, 2018

                                       No. 04-18-00325-CV

                     IN THE INTEREST OF S.S. AND S.S., CHILDREN,

                        From the County Court, Jim Wells County, Texas
                               Trial Court No. 16-08-56366-CV
                       Honorable Michael Ventura Garcia, Judge Presiding


                                          ORDER
        This is an accelerated appeal of a May 16, 2018 order terminating the parental rights of
appellant mother K.E. and appellant father M.S. Both mother and father filed notices of appeal.
Mother K.E.’s appellant’s brief has been filed, but neither the appellant’s brief nor a motion for
extension of time have been filed by the father M.S. In response to our show cause order, the
retained attorney for father M.S., Jennifer Barrera Solis, filed a motion to withdraw stating that
she “has had no contact with [M.S.] to allow her to prepare for and file such appeal.” The
motion to withdraw is DENIED without prejudice, because it fails to comply with the
requirement of Texas Rule of Appellate Procedure 6.5 that a copy of the motion to withdraw be
delivered to father M.S. in person or by both certified mail and first-class mail to his last known
address. TEX. R. APP. P. 6.5(b).

         The appellant’s brief of the father M.S. was originally due on July 25, 2018. It is
therefore ORDERED that the appellant’s brief for father M.S. must be filed within twenty (20)
days from the date of this order. No further extensions will be considered by the court. If the
appellant’s brief references the sealed reporter’s record filed in this appeal, the brief must be
filed in paper form only, not electronically, and must contain a cover letter informing the clerk of
this court that the brief references the sealed record. See TEX. R. APP. P. 9.2(c)(3) (exception to
electronic filing for documents under seal).

       If the appellant’s brief for father M.S. is not timely filed, his appeal will be dismissed for
want of prosecution. See TEX. R. APP. P. 28.4(a)(1), 38.8(a)(1).



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court